Order entered May 17, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00848-CV

     LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL, Appellant

                                            V.

                 GREENVILLE LANDMARK VENTURE, ET AL, Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                          Trial Court Cause No. 10-02411-D

                                         ORDER
       Before the Court is appellees’ May 15, 2013 agreed motion to extend time to file

appellees’ brief. Appellees’ motion is GRANTED. Appellees’ brief shall be filed on or before

June 21, 2013.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE